Exhibit 10.1

 
Thermo Fisher Scientific Inc. Amended and Restated
 
2005 Deferred Compensation Plan
 
Amendment No. 1
 
              
      The Thermo Fisher Scientific Inc. Amended and Restated 2005 Deferred
Compensation Plan is hereby amended as follows, effective for the Plan Year
beginning January 1,  2009:
 
      1.    Section 6.3 is designated as Section 6.4.
 
      2.    A new Section 6.3 is added to the Plan to read in its entirety as
follows:
 
             6.3  
Separate Payment Schedule for Company Contributions When Participants are also
Participants in Other Arrangements.

 

 
Notwithstanding the foregoing provisions in Article VI regarding time and form
of payment to the contrary, if: (i) at the time a benefit is to be paid under
this Plan a Participant is participating in a separate nonqualified deferred
compensation plan sponsored by the Company that provides for deferral of
compensation other than at the election of the Participant (an "Other
Arrangement"), and if: (ii) such Other Arrangement provides for a distribution
in the event of the occurrence of an event that also triggers a payment under
this Plan, and (iii) the time and form of payment for such distribution under
the Other Arrangement is different from the time and form of payment for the
distribution under this Plan, then a separate Retirement/Termination Account
(the “Other Arrangement Retirement/ Termination Account”) shall be established
to hold Company Contributions for Plan Years beginning after the Plan Year
during which the Other Arrangement is established and the time and form
of payment specified under this Plan with respect to the Other Arrangement
Retirement/Termination Account shall be disregarded and instead the time and
form of payment specified under the Other Arrangement shall apply.  The time and
form of payment provisions under this Plan will continue to govern distributions
of elective Deferrals and earnings thereon and Company Contributions not
included in the Other Arrangement Retirement/Termination Account and earnings
thereon.

 